 1
 2
                                                                 FILED IN THE
 3                                                           U.S. DISTRICT COURT
                                                       EASTERN DISTRICT OF WASHINGTON

 4
                                                        May 06, 2019
 5                                                          SEAN F. MCAVOY, CLERK


 6                       UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8 MOUNTAIN WEST FARM BUREAU                    No. 2:18-cv-00396-SAB
 9 MUTUAL INSURANCE COMPANY, a
10 Wyoming corporation,
11        Plaintiff,
12        v.
13 J. TIM JACKSON and ROBERTA JACKSON,          ORDER DISMISSING THE
14 husband and wife; IBEX CONSTRUCTION,         LEVIN DEFENDANTS
15 INC., a Washington corporation; STEVEN G.    WITH PREJUDICE
16 ANDERSON as personal representative of the
17 ESTATE OF EDWARD K. DUMAW, on
18 behalf of the Estate and surviving family
19 members, CARRIE DUMAW, KRISTEN
20 DUMAW, MEGAN DUMAW, and ANNA
21 DUMAW, individually; DAVID M. LEVIN
22 and TERESA JAN LEVIN, husband and wife;
23 RICHARD WAGONER and VALERIE
24 WAGONER, husband and wife; THEODORE
25 LISTER; DALE RANDALL HILL; JACK
26 STEGALL, JR.; FELIX W. SCHUCK;
27 INLAND NORTHWEST EQUIPMENT
28 AUCTION, INC., d/b/a REINLAND
    ORDER DISMISSING THE
    LEVIN DEFENDANTS WITH PREJUDICE ~ 1
 1
     AUCTIONEERS, a Washington corporation;
 2
     REINLAND, INC., d/b/a REINLAND
 3
     EQUIPMENT AUCTION, an Idaho
 4
     corporation; REINLAND PROPERTIES, LLC,
 5
     an Idaho limited liability company; THOMAS
 6
     REINLAND and KUNYA REINLAND,
 7
     husband and wife; ASHLY REINLAND and
 8
     JOHN DOE REINLAND, husband and wife;
 9
     PACIFIC HIDE & FUR DEPOT, d/b/a
10
     PACIFIC STEEL & RECYCLING, a
11
     Montana corporation; PACIFIC HIDE & FUR
12
     DEPOT, INC., a Washington corporation;
13
     GORDON BECK and JANE DOE BECK,
14
     husband and wife,
15
              Defendants.
16
              Before the Court is Plaintiff’s Motion for Voluntary Dismissal With
17
     Prejudice of Its Claims for Declaratory Relief Against Defendants Levin, ECF No.
18
     16. Plaintiff asks the Court to dismiss its claims against the Levin Defendants.
19
     Plaintiff indicates no answer has been filed and no crossclaims have been filed by
20
     any other Defendant against the Levins. No timely opposition to the motion was
21
     filed.
22
              Accordingly, IT IS HEREBY ORDERED:
23
              1.    Plaintiff’s Motion for Voluntary Dismissal With Prejudice of Its
24
     Claims for Declaratory Relief Against Defendants Levin, ECF NO. 16, is
25
     GRANTED.
26
     //
27
     //
28
          ORDER DISMISSING THE
          LEVIN DEFENDANTS WITH PREJUDICE ~ 2
 1 //
 2 //
 3
 4        2.   Plaintiff’s claims against Defendants David M. Levin and Teresa Jan
 5 Levin in the above-captioned case are dismissed with prejudice.
 6        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
 7 and forward copies to counsel.
 8        DATED this 6th day in May 2019.
 9
10
11
12
13
14
15
                                                 Stanley A. Bastian
                                              United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
        ORDER DISMISSING THE
        LEVIN DEFENDANTS WITH PREJUDICE ~ 3
